            Case 1:20-cv-00563-JEB Document 1 Filed 02/26/20 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                          )
 AMERICAN OVERSIGHT,                      )
 1030 15th Street NW, B255                )
 Washington, DC 20005                     )
                                          )
                               Plaintiff, )
                                          )
 v.                                       )             Case No. 20-cv-563
                                          )
 U.S. DEPARTMENT OF LABOR                 )
 200 Constitution Avenue NW               )
 Washington, DC 20210                     )
                                          )
 U.S. DEPARTMENT OF AGRICULTURE           )
 1500 Pennsylvania Avenue NW              )
 Washington, DC 20220                     )
                                          )
 U.S. DEPARTMENT OF HOUSING AND           )
 URBAN DEVELOPMENT                        )
 451 7th Street NW                        )
 Washington, DC 20410                     )
                                          )
 U.S. DEPARTMENT OF HEALTH                )
 AND HUMAN SERVICES                       )
 200 Independence Avenue SW               )
 Washington, DC 20201                     )
                                          )
 and                                      )
                                          )
 CENTERS FOR MEDICARE AND                 )
 MEDICAID SERVICES                        )
 7500 Security Boulevard                  )
 Baltimore, MD 21224                      )
                                          )
                             Defendants. )
                                          )

                                        COMPLAINT

       1.      Plaintiff American Oversight brings this action against Defendants U.S.

Department of Labor, U.S. Department of Agriculture, U.S. Department of Housing and Urban




                                               1
            Case 1:20-cv-00563-JEB Document 1 Filed 02/26/20 Page 2 of 11



Development, U.S. Department of Health and Human Services, and Centers for Medicare and

Medicaid Services under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive

relief to compel compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendants have failed to comply with the applicable time-limit

provisions of FOIA, American Oversight is deemed to have exhausted its administrative

remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining

the Defendants from continuing to withhold department or agency records and ordering the

production of department or agency records improperly withheld.

                                            PARTIES

       5.      Plaintiff American Oversight is a nonpartisan non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to promoting transparency in government, educating the public about government

activities, and ensuring the accountability of government officials. Through research and FOIA

requests, American Oversight uses the information it gathers, and its analysis of it, to educate the

public about the activities and operations of the federal government through reports, published

analyses, press releases, and other media. The organization is incorporated under the laws of the

District of Columbia.




                                                 2
            Case 1:20-cv-00563-JEB Document 1 Filed 02/26/20 Page 3 of 11



       6.      Defendant U.S. Department of Labor (DOL) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). DOL has possession, custody, and

control of the records that American Oversight seeks.

       7.      Defendant U.S. Department of Agriculture (USDA) is a department of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). USDA has possession,

custody, and control of the records that American Oversight seeks.

       8.      Defendant U.S. Department of Housing and Urban Development (HUD) is a

department of the executive branch of the U.S. government headquartered in Washington, DC,

and an agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1). HUD has

possession, custody, and control of the records that American Oversight seeks.

       9.      Defendant U.S. Department of Health and Human Services (HHS) is a department

of the executive branch of the U.S. government headquartered in Washington, DC, and an

agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1). HHS has

possession, custody, and control of the records that American Oversight seeks.

       10.     Defendant Centers for Medicare and Medicaid Services (CMS) is a component of

HHS—an agency of the federal government within the meaning of 5 U.S.C. § 5529(f)(1)—and is

headquartered in Baltimore, MD. CMS has possession, custody, and control of the records that

American Oversight seeks.




                                               3
          Case 1:20-cv-00563-JEB Document 1 Filed 02/26/20 Page 4 of 11



                                  STATEMENT OF FACTS

                      DOL Stephen Miller Communications FOIA Request

       11.     On November 8, 2019, American Oversight submitted a FOIA request to DOL’s

Office of the Secretary, Office of the Assistant Secretary for Policy, Office of Congressional and

Intergovernmental Affairs, Office of Public Affairs, Bureau of International Labor Affairs, and

Wage and Hour Division, seeking the following records:

               All email communications (including emails, email attachments,
               calendar invitations, and attachments thereto) between (a) the
               following specified officials serving in the White House Office and
               (b) the following specified agency officials:

        Specified White House Office Officials    Specified Agency Officials
           i.  Stephen Miller (including but not      i. Eugene Scalia, Secretary
               limited to the email address          ii. Alex Acosta, Former
               stephen.miller@who.eop.gov)               Secretary
          ii.  Robert Gabriel (including but not   iii.  Patrick Pizzella, Deputy
               limited to the email address              Secretary and Former Acting
               robert.gabriel@who.eop.gov)               Secretary
         iii.  Jennifer Cytryn (including but not iv.    Anyone serving as Chief of
               limited to the email address              Staff, including Nicholas
               jennifer.cytryn@who.eop.gov)              Geale, Wayne Palmer, and
         iv.   McLaurine Klingler (including             Rachel Mondl
               but not limited to the email          v. Molly Conway, former Chief
               address                                   of Staff, Deputy Chief of
               mclaurine.klingler@who.eop.gov)           Staff, and Acting Assistant
                                                         Secretary for Congressional
                                                         and Intergovernmental
                                                         Affairs
                                                    vi.  Paul Ray, Former Counselor
                                                   vii.  Bob Bozzuto, Assistant
                                                         Secretary of Public Affairs
                                                  viii.  Eric Holland, Deputy
                                                         Assistant Secretary of Public
                                                         Affairs
                                                    ix.  Jonathan Berry, Principal
                                                         Deputy Assistant Secretary
                                                     x. Joseph Wheeler, Deputy
                                                         Assistant Secretary for
                                                         Congressional and
                                                         Intergovernmental Affairs



                                                4
          Case 1:20-cv-00563-JEB Document 1 Filed 02/26/20 Page 5 of 11



                                                        xi.   Martha Newton, Deputy
                                                              Undersecretary for
                                                              International Labor Affairs
                                                     xii.     Cheryl Stanton,
                                                              Administrator, Wage and
                                                              Hour Division

       12.     American Oversight requested all responsive records from January 20, 2017,

through the date a search is conducted.

       13.     By letter dated November 13, 2019, DOL Office of the Secretary acknowledged

American Oversight’s DOL Stephen Miller Communications FOIA request and assigned it

tracking number 885094.

       14.     By letter dated January 15, 2020, the DOL Wage and Hour Division

acknowledged the same request.

       15.     Between November 11, 2019, and January 21, 2020, American Oversight

received determinations on the request from DOL’s Office of Congressional and

Intergovernmental Affairs, Office of Public Affairs, Office of the Assistant Secretary for Policy,

Wage and Hour Division, and Bureau of International Labor Affairs.

       16.     American Oversight has not received any further communications from DOL’s

Office of the Secretary regarding this FOIA request.1

                      USDA Stephen Miller Communications FOIA Request

       17.     On November 8, 2019, American Oversight submitted a FOIA request to USDA

seeking the following records:




1
  American Oversight does not challenge the determinations from the following DOL offices:
Office of Congressional and Intergovernmental Affairs, Office of Public Affairs, Office of the
Assistant Secretary for Policy, Wage and Hour Division, and Bureau of International Labor
Affairs. American Oversight therefore only seeks relief against DOL with respect to its Office of
the Secretary.

                                                5
          Case 1:20-cv-00563-JEB Document 1 Filed 02/26/20 Page 6 of 11



               All email communications (including emails, email attachments,
               calendar invitations, and attachments thereto) between (a) the
               following specified officials serving in the White House Office and
               (b) the following specified agency officials:

         Specified White House Office Officials    Specified Agency Officials
            i.  Stephen Miller (including but not      i. Sonny Perdue, Secretary
                limited to the email address          ii. Lauren Sullivan, Director
                stephen.miller@who.eop.gov)               of Scheduling
           ii.  Robert Gabriel (including but not   iii.  Stephen Censky, Deputy
                limited to the email address              Secretary
                robert.gabriel@who.eop.gov)          iv.  Anyone serving as Chief
          iii.  Jennifer Cytryn (including but not        of Staff, including Ray
                limited to the email address              Starling and Joby Young
                jennifer.cytryn@who.eop.gov)              (including in his former
          iv.   McLaurine Klingler (including             role as former Chief of
                but not limited to the email              Staff for the Office of
                address                                   Congressional Relations)
                mclaurine.klingler@who.eop.gov)       v. Michawn Rich,
                                                          Communications Director
                                                     vi.  Tim Murtaugh, Former
                                                          Communications Director
                                                    vii.  Kristi Boswell, Senior
                                                          Advisor
                                                   viii.  Stephen Vaden, General
                                                          Counsel
                                                     ix.  Anyone serving in the
                                                          capacity of White House
                                                          Liaison or Advisor,
                                                          including but not limited
                                                          to Sam Clovis

       18.     American Oversight requested all responsive records from January 20, 2017,

through the date a search is conducted.

       19.     By letter dated November 12, 2019, USDA acknowledged American Oversight’s

USDA Stephen Miller Communications FOIA request and assigned it tracking number 2020-

OSEC-00744-F.

       20.     American Oversight has not received any further communications from USDA

regarding this FOIA request.




                                               6
          Case 1:20-cv-00563-JEB Document 1 Filed 02/26/20 Page 7 of 11



                      HUD Stephen Miller Communications FOIA Request

       21.     On November 8, 2019, American Oversight submitted a FOIA request to HUD

seeking the following records:

               All email communications (including email messages, complete
               email chains, email attachments, calendar invitations, and
               attachments thereto) between (a) the following specified officials
               serving in the White House Office and (b) the following specified
               agency officials:

         Specified White House Office Officials:   Specified Agency Custodians:
            i.  Stephen Miller (including but not      i. Secretary Ben Carson
                limited to the email address          ii. Anyone serving as Chief or
                stephen.miller@who.eop.gov)               Deputy Chief of Staff
           ii.  Robert Gabriel (including but not   iii. J. Paul Compton, Jr.,
                limited to the email address              General Counsel
                robert.gabriel@who.eop.gov)          iv.  Brian Montgomery,
          iii.  Jennifer Cytryn (including but not        Assistant Secretary for
                limited to the email address              Housing
                jennifer.cytryn@who.eop.gov)
                                                      v. Hunter Kurtz, Assistant
          iv.   McLaurine Klingler (including
                                                          Secretary for Public and
                but not limited to the email              Indian Housing
                address
                                                     vi. David Woll, Principal
                mclaurine.klingler@who.eop.gov)
                                                          Deputy Assistant Secretary
                                                          for Community Planning
                                                          and Development
                                                    vii. Anyone serving as Senior
                                                          Advisor, including but not
                                                          limited to John Gibbs and
                                                          John Ligon
                                                   viii. Benjamin Hobbs, Former
                                                          Special Policy Advisor
                                                     ix. Anyone serving as White
                                                          House Liaison, including
                                                          but not limited to Todd
                                                          Thurman and Michael
                                                          Burley

       22.     American Oversight requested all responsive records from January 1, 2018,

through the date a search is conducted.




                                               7
           Case 1:20-cv-00563-JEB Document 1 Filed 02/26/20 Page 8 of 11



         23.   By letter dated November 14, 2019, HUD acknowledged American Oversight’s

HUD Stephen Miller Communications FOIA request and assigned it tracking number 20-FI-HQ-

00235.

         24.   American Oversight has not received any further communications from HUD

regarding this FOIA request.

                      CMS Stephen Miller Communications FOIA Request

         25.   On November 8, 2019, American Oversight submitted a FOIA request to CMS

seeking the following records:

               All email communications (including email messages, complete
               email chains, email attachments, calendar invitations, and
               attachments thereto) between (a) the following specified officials
               serving in the White House Office and (b) the following specified
               agency officials:

          Specified White House Office Officials:   Specified Agency Custodians:
             i.  Stephen Miller (including but not     i. Seema Verma,
                 limited to the email address              Administrator
                 stephen.miller@who.eop.gov)          ii. Brady Brookes, Deputy
            ii.  Robert Gabriel (including but not         Administrator and Deputy
                 limited to the email address              Chief of Staff
                 robert.gabriel@who.eop.gov)         iii. Anyone serving as Senior
           iii.  Jennifer Cytryn (including but not        Advisor to the
                 limited to the email address              Administrator
                 jennifer.cytryn@who.eop.gov)        iv.   Anyone serving as White
           iv.   McLaurine Klingler (including             House Liaison or White
                 but not limited to the email              House Advisor
                 address
                                                      v. Demetrios Kouzoukas,
                 mclaurine.klingler@who.eop.gov)
                                                           Principal Deputy
                                                           Administrator for
                                                           Medicare
                                                     vi. Acting Deputy
                                                           Administrator and Acting
                                                           Director for Medicaid and
                                                           CHIP Services
                                                    vii. Randy Pate, Deputy
                                                           Administrator and Director
                                                           of the Center for Consumer



                                               8
          Case 1:20-cv-00563-JEB Document 1 Filed 02/26/20 Page 9 of 11



                                                               Information and Insurance
                                                               Oversight

        26.    American Oversight requested all responsive records from January 1, 2018,

through the date a search is conducted.

        27.    By letter dated November 13, 2019, CMS acknowledged American Oversight’s

CMS Stephen Miller Communications FOIA request and assigned it tracking number

111220197045.

        28.    American Oversight has not received any further communications from CMS

regarding this FOIA request.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

        29.    American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

        30.    American Oversight properly requested records within the possession, custody,

and control of Defendants.

        31.    Defendants are agencies or components of agencies subject to FOIA and must

therefore make reasonable efforts to search for requested records.

        32.    Defendants have failed to promptly review agency records for the purpose of

locating those records that are responsive to Plaintiff’s FOIA requests.

        33.    Defendants’ failure to conduct adequate searches for responsive records violates

FOIA.

        34.    Plaintiff is therefore entitled to injunctive and declaratory relief requiring

Defendants to promptly make reasonable efforts to search for records responsive to Plaintiff’s

FOIA requests.



                                                  9
         Case 1:20-cv-00563-JEB Document 1 Filed 02/26/20 Page 10 of 11



                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

       35.     Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

       36.     Plaintiff properly requested records within the possession, custody, and control of

Defendants.

       37.     Defendants are agencies or components of agencies subject to FOIA and must

therefore release in response to FOIA requests any non-exempt records and provide a lawful

reason for withholding any materials.

       38.     Defendants are wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to produce non-exempt records responsive to its FOIA requests.

       39.     Defendants are wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to segregate exempt information in otherwise non-exempt records responsive

to its FOIA requests.

       40.     Defendants’ failure to provide all non-exempt responsive records violates FOIA.

       41.     Plaintiff is therefore entitled to declaratory and injunctive relief requiring

Defendants to promptly produce all non-exempt records responsive to its FOIA requests and

provide indexes justifying the withholding of any responsive records withheld under claim of

exemption.




                                                 10
        Case 1:20-cv-00563-JEB Document 1 Filed 02/26/20 Page 11 of 11



                                   REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

      (1) Order Defendants to conduct a search or searches reasonably calculated to uncover all

          records responsive to American Oversight’s FOIA requests submitted to Defendants

          on November 8, 2019;

      (2) Order Defendants to produce, within twenty days of the Court’s order, any and all

          non-exempt records responsive to American Oversight’s FOIA requests and Vaughn

          indexes of any responsive records withheld under claim of exemption;

      (3) Enjoin Defendants from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA requests;

      (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

      (5) Grant American Oversight such other relief as the Court deems just and proper.




Dated: February 26, 2020                            Respectfully submitted,

                                                    /s/ Katherine M. Anthony
                                                    Katherine M. Anthony
                                                    D.C. Bar No. 1630524
                                                    AMERICAN OVERSIGHT
                                                    1030 15th Street NW, B255
                                                    Washington, DC 20005
                                                    (202) 897-3918
                                                    katherine.anthony@americanoversight.org

                                                    Counsel for Plaintiff




                                               11
